Citation Nr: 0907535	
Decision Date: 03/02/09    Archive Date: 03/12/09

DOCKET NO.  03-12 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial disability rating greater than 
30 percent for headaches associated with anterior dislocation 
of the right temporomandibular joint.

2.  Entitlement to a compensable disability rating for 
anterior dislocation of the right temporomandibular joint.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The Veteran served on active duty from October 1978 to 
February 1986.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision of 
the Department of Veterans Affairs (VA), Regional Office 
(RO), in Montgomery, Alabama.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In an Appeal To Board Of Veterans' Appeals (VA Form 9) 
received by the RO in September 2008, the Veteran indicated 
that he wished to be scheduled for a hearing before a 
Veterans Law Judge of the Board at the RO.  

The requested hearing has not been scheduled.  Accordingly, 
in order to afford the Veteran due process, to include the 
opportunity to appear before a Veterans Law Judge for a 
personal hearing, this case must be remanded to the RO for an 
appropriate hearing to be scheduled.

Accordingly, the case is REMANDED for the following action:

The RO/AMC shall schedule the Veteran for 
a hearing before a Veterans Law Judge 
sitting at the RO, in accordance with 
applicable law.

The Veteran need take no action until he is so informed.  The 
Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




